Exhibit August 19, 2008 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC20549 Re: CHINA DONGSHENG INTERNATIONAL, INC. File No. 000-26598 We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on August 15, 2008, to be filed by our former client, China Dongsheng International, Inc.We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /S/ Bagell, Josephs, Levine & Company, LLC BAGELL, JOSEPHS, LEVINE & COMPANY, LLC Marlton, New Jersey
